department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date taxpayer_identification_number person to contact identification_number contact telephone number tax_exempt_and_government_entities_division release number release date legend org - organization name xx--date address - address org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated july 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations exempt from federal_income_tax under sec_501 of the internal_revenue_code are required to operate exclusively for charitable education or other exempt purposes an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest sec_1 c -1 d ii during 20xx we have determined that your organization served the private rather than public interest because a substantial purpose was to seek federal recognition of the unincorporated tribe of which your officers and office manager are also members further an organization is not operated exclusively for one or more exempt purposes if the net_earnings of the organization inure in whole or in part to the benefit of private shareholders or individuals of the organization see sec_1 c - c during 20xx we have determined that your net_earnings inured to the benefit of private individuals by regularly paying personal expenses of officers and your office manager without contemporaneously recording the expenditures as salary or compensation the funds inuring to your officers were substantial in comparison to total expenditures and activities and were multiple or repeated during the year you have not implemented safeguards to prevent a recurrence of funds inuring to individuals as such you have not operated exclusively for exempt purposes and have operated for the benefit of private interests of individuals in contravention of the requirements of sec_1_501_c_3_-1 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ended december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely nanette m downing director eo examinations letter catalog number 34198j tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service tege eo examination sec_55 n robinson mc oklahoma city ok date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely nannette m downing director eo examinations letter catalog number 34809f department of the testy internal_revenue_service oe 886a name of taxpayer schedule no or exhibit r year period ended explanation of items 20xxk12 org legend org - organization name councilman - councilman compante sec_3 directors co-1 xx - date attn - attorney city - city state - state dir-1 dir-2 dir-3 - co-2 co-3 co-4 co-5 - 2np issue sec_1 whether the org to be called the org should have their exemption revoked for creating private benefit and inurement to the corporate officers of the exempt_organization facts the org is recognized as a sec_501 tax-exempt_organization according to the determination_letter dated april 19xx according to its articles of incorporation the primary activity of the organization is to promote american indian culture and religion the facts and circumstances show that the primary activity of the eo is to seek state and or federal recognition as a tribe the activities presented by the corporate officers of the org listed from largest to smallest include seeking state and federal recognition as an official indian_tribe running genealogies of potential candidates for the tribe working on creating pow wow to promote recognition of tribe and holding meetings to discuss these issues there was an ideological and physical split the org is a corporation that was incorporated in the state of state on april 19xx the corporate founders were dir-1 dir-2 and dir-3 _ between dir-3 and the other two founders dir-1 and dir-2 dir-3 went behind dir-2 and dir-1's back and terminated the eo dir-2 and dir-1 explained to the state of state that this was not a legal termination of the eo and the termination reversed dir-3 was voted out of the corporation and councilman was promoted to a councilman the organization during the year that is being examined had dir-1 vice president and dir-2 president as corporate officers and held the title of neadmen for the affiliated tribe councilman was the office manager for the org for the year ending december 20xx and held the title of councilman for the affiliated tribe the affiliated tribe is a distinct different non entity from the exempt_organization the affiliated tribe has no powers or voting rights as to the corporation that is seeking state and federal recognition the affiliated tribe does not have control_over the use of the corporate funds during the year ending december 20xx the two corporate officers dir-1 dir-2 and the office manager councilman used exempt_organization funds to pay for gas for personal vehicles repairs to personal vehicles meals entertainment and travel there was no evidence of the organization maintaining an accountable_plan there are different entries for meals listed on the books during 20xx the total cost of these meals was dollar_figure that is an average of dollar_figure per meal when these expenses were questioned during the onsite interview councilman the office manager of the org stated that the purpose of the meals were for meetings the exempt_organization did not explain the purpose of the meeting nor did they provide whom the meeting was with or why the meal was a lunch meeting and not a meal at the facility form a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit r year period ended explanation of items 20xx12 org there was dollar_figure paid_by the exempt_organization for travel lodging that is an average of dollar_figure per day spent on motels and hotels the records did not provide explanation of the exempt_purpose of the travel when these expenses were questioned during the onsite interview dir-1 the vice president of org told me that the lodging was for the office staff to come to city state to meet with him or for dir-1 to stay in city state to work at the headquarters of the org idr dated november 20xx we requested a chronology of all exempt_activities the chronology written by the corporate officers and provided did not match the timing of the entries listed in the books inan there were entries for the purchase of gas listed on the books the total for these purchases was dollar_figure the mileage logs were requested at the initial interview and onsite examination for the fuel purchases the officers indicated that none were kept or created the offset for these transactions are a single monthly cash distributions transaction that there were transactions in the petty cash account cash on hand that were reported as cash atm visa or identified as the recipient’s name these transactions total to dollar_figure shows no detail the transactions reported as atm visa are cash withdrawals from the use of debit cards by the two corporate officers when these cash advances were questioned the officers stated that the advances and draws for cash were for expenses occurred the detail and purposes of these expenditures were not provided during the initial exam the books_and_records for org do not show any vehicles owned by the exempt_organization the books_and_records of the org do show repairs to vehicles there was dollar_figure in automotive repairs on the books for the year ending december 20xx when the repairs were questioned during the two week initial interview the office manager councilman stated they had to have transportation to do work for the exempt_organization we reviewed the receipts to see what their exempt_purpose was all we took a sample of the account repairs and maintanance and pulled the receipts from the vendor co-1 of the receipts failed to provide an exempt_purpose most receipts did not have descriptions on them the receipts included construction items including circular saw compound miter saw cords of wood outdoor paint and roofing materials descriptions stated ceremonial grounds we asked the office manager councilman twice if the ceremonial grounds had a structure on them his answer was no structure was on ceremonial grounds both times when asked if they planned to erect a structure his answer was someday they may build something but no plans for the moment the total for the account repairs and maintenance is dollar_figure the receipts that did have law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual form acrev department of the treasury p by - interna revenue service page -2- aero 886a name of taxpayer schedule no or exhibit r year period ended explanation of items department of the treasury - internal_revenue_service org 20xx12 sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest the regulation places the burden_of_proof on the organization to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 in 70_tc_352 the courts ruled the organization did not qualify for exemption under sec_501 because it was not operated exclusively for charitable educational or scientific purposes form a rev department of the treasury - internal_revenue_service page -3- eae 886a name of taxpayer explanation of items schedule no or exhibit r year period ended department of the treasury - internal_revenue_service org 20x12 in order to be recognized as exempt under sec_501 the organization is prohibited from permitting its net_earnings to inure to the benefit of private individuals or operating in a way where more than an insubstantial part of its activities further private versus public purpose sec_2 engaging substantially in legislative activity participating or intervening in any political activity sec_1_501_c_3_-1 states that an organization is not exclusively operated for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines a private_shareholder_or_individual as persons having a personal and private interest in the activities of an organization if the private benefit to an individual or a group of individuals is greater than the public benefit the private benefit is considered substantial a substantial private benefit can result in revocation of exempt status even a small amount of private_inurement is fatal to exemption in 222_fsupp_151 e d wash net profits were found to inure to private individuals where refreshments goods and services amounting to dollar_figure representing some of gross revenues were furnished to members taxpayer’s position the position of the org is not known at this time government’s position an organization recognized as exempt under sec_501 is prohibited from permitting any of its net_earnings to inure to the benefit of any private_shareholder_or_individual regs c -1 d ii states that the burden_of_proof is upon the organization to establish that it is not organized or operated for the benefit of private interests this requirement applies equally to inurement and private benefit issues while it is difficult to prove a negative the organization is certainly in a better position than the service to know the detailed facts surrounding its formation and operation therefore in an exemption application case the organization is required to furnish the service with the documents setting forth its purposes and rules of operation as well as a detailed explanation of its operations see revproc_84_46 1984_1_cb_541 in john marshall law school and john marshall university v united_states ct_cl u s t c involve classic channeling of an organization’s net_earnings to those in control the court sustained the service’s revocation of the school’s exempt status based on inurement the court found inurement existed when the school provided the following to family members who were its officers form acrev department of the treasury p ny - internal_revenue_service page -4- ileyaam 886a name of taxpayer explanation of items schedule no or exhibit r year period ended department of the ipreasury - internal_revenue_service org 20xx12 interest free loans unsecured loans payments for non-business travel payments for non-business entertainment personal health spa membership in 165_f3d_1173 19xx the appeals court stated the inurement clause of sec_501 interprets the phrase private individual or shareholder as an insider of the charity the court further said a charity must not improperly pass its earnings to its founder board members their families or anyone else described as an insider who is the equivalent of an owner or manager the insider could be an employee such as an office manager it is the government's position that the benefits the corporate officers incurred through fringe_benefits and cash withdraws through use of debit cards is substantial the corporate officers used their position as the caretaker of the moneys donated to the exempt_organization to pay for their day to day lives this would include repair of their personal vehicle gas for travel meals out and rent of an apartment address city state the amount of the benefit is not clear due to the intermingling of personal expenses and exempt_organizations functional expenses what was determinable was that there is a comingling of these expenses and that there were no controls or accountable plans to separate persona expenses from the exempt_organizations business the exempt_organization did not report these amounts as compensation on an original or amended form_990 form_w-2 or form_1099 for the year ending december 20xx before the start of this examination nor did any of the corporate officers report these amounts as compensation on an original or amended form_1040 before the start of this examination furthermore the eo did not establish that its failure to report these amounts as compensation was due to reasonable_cause within the meaning of sec_301_6724-1 of the regulations nor did it provide any other written documentation demonstrating that it approved these payments in accordance with established procedures set forth in section c ii of the regulations the payments are described in detail below and on the attached documents meals the eo has not provided any documentation to show that the meals paid_by the eo were for an exempt_purpose the receipts for meals paid for by the eo did not explain the need or the reason for these meals the meals at times would be two or three per day and a large amount were in city state or city state the home town of the eo or the home town of the vice president of the eo these meals do not meet the rules for fringe_benefits reg sec_1 d therefore it is the services position that these meals were excessive and were excess_benefits to the corporate officers org’s exempt status should be revoked due to this excess_benefit it is the service position that the lodging form acrev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer explanation of items schedule no or exhibit r year period ended is internal_revenue_service department of the org 20xx12 the eo has not provided proper documentation to show that the trips to various places across the south eastern part of the united_states were for exempt purposes the service requested a chronology of the trips and their purposes the chronology does not match expenditures and their patterns no evidence has been provided by the eo to show these transactions were for an exempt_purpose as an example the trip to ft walton florida was listed in the chronology created by the corporate officers as charitable planning the chronology provided shows the trip from june to june 20xx on the chronology the books show the trip from june to june 20xx this would include a sub sequential payment for more nights on june 20xx for more days at the co-2 inn in city state the charitable planning trip would include rides in glass bottom boats and other personal purchases that totaled dollar_figure the room charges would include fourteen charges for small miscellaneous amounts that would add up to dollar_figure therefore due to the questionable nature of the recorded trips on the co-3 it is the services position that the road trips and lodging were excessive and were excess_benefits to the corporate officers status should be revoked due to this excess_benefit it is the service position that the org’s exempt gasoline the eo did not provide any mileage logs and informed the agent that the eo provided entries on the books for gasoline the org have no vehicles on their books_and_records none existed during the two week initial exam these expenses paid for with eo funds are not fringe_benefits as per rag sec_1_132-6 but excess_benefits as per sec_4958 therefore it is the services position that these purchases of gasoline were excessive and were excess_benefits to the corporate officers that the org’s exempt status should be revoked due to this excess_benefit it is the service position repair maintenance the org paid for repairs and maintenance for many vehicles the eo does not have any motor vehicles on its books_and_records automobile repairs in the books were dollar_figure also in this account were multiple purchases from the home repair store co-2 the eo does not have a structure to repair on its books the receipts show miter saws and roofing materials purchased by both officers these purchases do not coincide with any activity listed on the chronology provided by the eo the total for the account repair and maintenance is dollar_figure it is the services position that these purchases are inurement as per sec_4958 sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual therefore it is the service position that the org’s exempt status should be revoked cash advances the org paid cash advances or atm withdrawals to the corporate officers dir-2 and dir-1 or the office manager councilman for a total of dollar_figure these transactions are recorded on the books as a withdrawal and are offset by a single monthly transaction there was no existing form acrev department of the treasury - internal_revenue_service page -6- form 886a name of taxpayer explanation of items schedule no or exhibit r year period ended department of the carey internal_revenue_service org 20xx12 it is the government's position that these withdraws are excess_benefits and or inurement expense reports showing a breakdown of the expenses occurred for each transaction or combination of the transactions when the expense reports were requested for these withdraws during the two week initial exam a box full of receipts was provided and there were no formal expense reports on the withdrawals that would constitute an approved accountable_plan to the aforementioned disqualified persons and are subject_to sec_4958 c of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual therefore it is the service position that the org’s exempt status should be revoked section the org’s primary activity is to seek out state and federal recognition for their tribe the list of names that was submitted to the department of interior includes seven hundred names these seven hundred names and the corporate officers will become the tribe if recognized by the state of state or the federal government promise of government grants and subsidies if approved also if approved the org have a contract with a developer co-4 see signed resolution for exclusive rights to possibly start_up a casino with the corporate officers as the general partners in the argument that the public is benefitted from the actions of the org seven hundred applicants for the recognition of the org as a state and federally recognized tribe is very weak it is the services position that this loose confederation of people with strong indian blood lines does not meet the definition of the general_public furthermore this group stands to benefit personally from any_action performed by the corporate officers toward state and federal recognition further this recognition comes with the in 78_tc_280 the court denied exempt status in part because the entity failed the operational_test based on presence of substantial private benefit the big_number members was not a large enough class to constitute the public in the case of the org it is the service's position that the private individual’s benefit is substantial it more than outweighs the public benefits a group of individuals is greater than the public benefit the private benefit is considered substantial a substantial private benefit can result in revocation of exempt status therefore it is the services position that the org’s exempt status must be revoked if the private benefit to an individual or according to its articles of incorporation the primary activity of the organization is to promote american indian culture and religion this may be a small by product of the eo it is not the primary activity of the eo the facts and circumstances show that the primary activity of the eo is to seek state and or federal recognition as a tribe all activities point to the corporation acting as a conduit for recognition for a listing of names with genealogical proof of having cherokee blood other entities over the rights to these names payments to attn lawyer and co-5 are for direct application_for recognition or to fight for the rights of the list of names for declaring state and federal recognition this act of itself inures to the members of the corporation recognition would enrich the corporate officers and their dependents the ultimate goal of org is state and federal recognition the eo is fighting form a rev department of the treasury - internal_revenue_service page -7- roem 886a name of taxpayer exhibit r year period ended explanation of items department of the ‘treasury - internal_revenue_service schedule no or org 20xx12 conclusion regs c -1 d ii states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest the regulation places the burden_of_proof on the organization to demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked form 886-avrev department of the treasury - internal_revenue_service page -8-
